DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2021 has been entered.
 Response to Arguments
Applicant's arguments filed June 15, 2021 have been fully considered but they are not persuasive. 
RE claims 1 and 11, Applicants submit that the combination of Ericsson and Belghoul “fails to disclose identifying necessary remaining data in the case of a change in a PDCP entity version and transferring the data to a second PDCP entity. Specifically, the combination of Ericsson and Belghoul fails to disclose identifying, based on information received through an RRC message, whether a change is made from a first PDCP entity to a second PDCP entity, and identifying data to be transferred in the case of identifying the change from the first PDCP entity to the second PDCP entity, as recited in amended Claim 1.
Examiner respectfully disagrees. Examiner believes that the combination indeed discloses the claims as amended. Examiner has accordingly updated the grounds of rejection below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 11-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over NPL (Ericsson, “PDCP version change for SRBs”, R2-1713438, 3GPP TSG-RAN WG2 #100) in view of Belghoul et al. (US 2018/0376383, Belghoul hereafter).
RE claims 1 and 11, NPL discloses method by a terminal in a communication system and a terminal in a communication system, the terminal comprising: a transceiver; and a controller coupled with the transceiver (Such are inherent to a terminal in the art) and configured to: receive a radio resource control (RRC) message including information associated with a change from a first packet data convergence protocol (PDCP) entity for a bearer to a second PDCP entity for the bearer and releasing the first PDCP entity and identifying whether the first PDCP entity for the bearer is changed to the second PDCP entity for the bearer based on the information (Section 2.1.2, PDCP version of an SRB is to be changed from an NR PDCP to an LTE PDCP. The network signals to the terminal an srb-toRelease in an nr-radioBearingConfig message for a corresponding srb-Identity).
NPL does not explicitly disclose the first PDCP entity and the second PDCP entity being in the terminal; identifying first data to be transferred from the first PDCP entity to the second PDCP entity in case that the first PDCP entity for the bearer is changed to the second PDCP entity for the bearer; transferring the first data from the first PDCP entity to the second PDCP entity; and processing the transferred first data in the second PDCP entity.
(Figures 7 and 12, paragraphs 97-109, a DC-PDCP layer is connected to each of a LTE protocol stack and a NR protocol stack within a single UE. Each stack having its own packet buffer providing packets for each bearer to the DC-PDCP. This DC-PDCP is thereby a first and second PDCP as it performs the functionality for both protocols.); identifying first data to be transferred from the first PDCP entity to the second PDCP entity in case that the first PDCP entity for the bearer is changed to the second PDCP entity for the bearer (As taught in at least paragraph 106, the protocol stack for the lost bearer connection indicates the last successful packet to the remaining active stack thereby enabling the identification of not yet transmitted packets to be transferred); transferring the first data from the first PDCP entity to the second PDCP entity and processing the transferred first data in the second PDCP entity (Paragraph 108, the not yet transmitted packets are transferred to the remaining protocol stack and transmitted by the DC-PDCP).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claims invention to combine the method and terminal of NPL with the teachings of Belghoul in order to reduce data loss in the event of a radio link loss and improve split bearer arrangements.
RE claims 2 and 12, NPL in view of Belghoul discloses the method of claim 1 and terminal of claim 11 as set forth above. Note that Belghoul further teaches wherein the first data includes at least one PDCP service data unit (SDU) (Paragraphs 99 and 105-109).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claims invention to combine the method and terminal of NPL 
RE claims 3 and 13, NPL in view of Belghoul discloses the method of claim 1 and terminal of claim 11 as set forth above. Note that Belghoul further teaches submitting the processed data to a lower layer (Paragraphs 99 and 105-109).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claims invention to combine the method and terminal of NPL with the teachings of Belghoul in order to reduce data loss in the event of a radio link loss and improve split bearer arrangements.
RE claims 4 and 14, NPL in view of Belghoul discloses the method of claim 1 and terminal of claim 11 as set forth above. Note that Belghoul further teaches wherein the first PDCP entity corresponds to a long term evolution (LTE) PDCP entity, and wherein the second PDCP entity corresponds to a new radio (NR) PDCP entity.
RE claims 5 and 15, NPL in view of Belghoul discloses the method of claim 1 and terminal of claim 11 as set forth above. Note that Belghoul further teaches wherein the lower layer entity corresponds to an LTE radio link control (RLC) entity, and wherein the second PDCP entity corresponding to the NR PDCP entity and the LTE RLC entity are associated with the bearer (Paragraphs 99 and 105-109).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claims invention to combine the method and terminal of NPL with the teachings of Belghoul in order to reduce data loss in the event of a radio link loss and improve split bearer arrangements.
RE claims 6 and 16, NPL in view of Belghoul discloses the method of claim 1 and terminal of claim 11 as set forth above. Note that Belghoul further teaches wherein, in case that the first PDCP entity corresponds to a new radio (NR) PDCP entity and the second PDCP entity corresponds to a long term evolution (LTE) PDCP entity, the lower layer entity corresponds to an NR RLC entity, and the second PDCP entity corresponding to the LTE PDCP entity and the NR RLC entity are associated with the bearer (Paragraphs 99 and 105-109).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claims invention to combine the method and terminal of NPL with the teachings of Belghoul in order to reduce data loss in the event of a radio link loss and improve split bearer arrangements.
RE claims 8 and 18, NPL in view of Belghoul discloses the method of claim 1 and terminal of claim 11 as set forth above. Note that NPL further discloses wherein the RRC message includes information for releasing the first PDCP entity for the bearer without information on the second PDCP entity for the bearer, and wherein the second PDCP entity for the bearer is configured before receiving the RRC message. (Section 2.1.1).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over NPL in view of Belghoul and further in view of  Sammour et al. (US 2009/0103478, Sammour hereafter).
RE claims 7 and 17, NPL in view of Belghoul discloses the method of claim 1 and terminal of claim 11 as set forth above. NPL in view of Belghoul does not explicitly 
However, Sammour teaches discarding a radio link control packet data unit (RLC PDU) and an RLC service data unit (SDU), that are stored in an RLC entity associated with the first PDCP entity (Paragraph 62 and claim 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claims invention to combine the method and terminal of NPL in view of Belghoul with the teachings of Sammour in order to provide for an improved PDCP convergence and discard procedure.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over NPL in view of Belghoul, in view of Sammour and further in view of Wang et al. (US 2009/0034476, Wang hereafter)
RE claims 9 and 19, NPL in view of Belghoul discloses the method of claim 1 and terminal of claim 11 as set forth above. NPL in view of Belghoul does not explicitly disclose wherein the first data corresponds to a data indicated non-acknowledgement (NACK) from an RLC entity associated with the first PDCP entity before the RRC message is received, and wherein a PDCP reordering time value is set to infinity in case that an acknowledge mode (AM) RLC bearer is configured for the terminal. 
However, Sammour teaches wherein the first data corresponds to a data indicated non-acknowledgement (NACK) from an RLC entity associated with the first PDCP entity before the RRC message is received (Paragraphs 5, 140 and claim 51).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claims invention to combine the method and terminal of NPL 
NPL in view of Belghoul and further in view of Sammour does not explicitly disclose wherein a PDCP reordering time value is set to infinity in case that an acknowledge mode (AM) RLC bearer is configured for the terminal.
However, Wang teaches wherein a PDCP reordering time value is set to infinity in case that an acknowledge mode (AM) RLC bearer is configured for the terminal (Paragraph 51).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claims invention to combine the method and terminal of NPL in view of Belghoul and further in view of Sammour with the teachings of Wang since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claim 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over NPL in view of Belghoul and further in view of Wu (US 2012/0052856).
RE claims 10 and 20, NPL in view of Belghoul discloses the method of claim 1 and terminal of claim 11 as set forth above. NPL in view of Belghoul does not explicitly 
However, Wu teaches wherein processing the transferred first data comprised: performing at least one of an integrity protection, a ciphering or a PDCP header generation for the data (Paragraph 21, PDCP layer is used for ciphering and integrity protection of transmissions).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claims invention to combine the method and terminal of NPL in view of Belghoul with the teachings of Wu since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James P Duffy/Primary Examiner, Art Unit 2461